DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US PGPub 20160268997), as cited by applicant, in view of Komatsu (US PGPub 20160268997).
As per claim 1:
Fujiwara discloses in Fig. 1:
An elastic wave device (acoustic wave elements, title) comprising: 
a piezoelectric substrate made of LiNbO3 (piezoelectric body 6, [0013]);
interdigital transducer (IDT) electrodes (electrode 7, [0015]) on the piezoelectric substrate; 
and a first dielectric film (protection film 8, [0016]) provided on the piezoelectric substrate to cover the IDT electrodes and made of a silicon oxide;
wherein the IDT electrodes include a first metal film made of one metal selected from Pt, Cu, Mo, Au, W, and Ta ([0015]); 
Euler angles (φ, θ, ψ) of the piezoelectric substrate are Euler angles (0º±5 º, -90º≤0≤-70º, 0º±5º) ([0022];
and when a wavelength, determined by a finger pitch of the IDT electrodes, is denoted by λ, and a thickness of the first metal film normalized by the wavelength λ is denoted by hm/λ (%), the metal for the first metal film and the thickness hm/λ (%) may be between 1 to 15, depending on the density of the electrodes ([0015]).
Fujiwara does not disclose:
the metal for the first metal film and the thickness hm/λ (%) match any of combinations listed in Table 1 of claim 1 (claims of 05/01/2019)
	Komatsu discloses an elastic wave device wherein the normalized thickness of a metal film for an IDT electrodes may be between a calculated lower limit based on metal density, and an upper limit of 13.4% ([0036-0040]), wherein the metals may include titanium, tungsten, molybdenum, or platinum.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the metal layer of Fujiwara to be formed with a normalized thickness of near the upper limit (13.4% for Komatsu, 15% for Fujiwara) of Fujiwara to provide the benefit of preventing processing defects, as taught by Komats ([0040]).
	As a consequence of the combination, the thickness of the first metal film for copper, tungsten, or platinum meets the limitations of table 1.

	As per claim 2:
	Fujiwara discloses in Fig. 1:
an intermediate film made of a dielectric material 60between the piezoelectric substrate and the IDT electrodes (aluminum oxide layer 30).
	
	As per claim 5:
	Fujiwara discloses in Fig. 1:
		the elastic wave device uses shear horizontal waves ([0015]).

	As per claim 6:
	Fujiwara discloses in Fig. 1:
		the first dielectric film is made of SiO2 ([0016]).

Claim(s) 3-4 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Fujiwara (US PGPub 20160268997), as cited by applicant, in view of Komatsu (US PGPub 20160268997) as applied to claim 1 above, and further in view of Kando (US PGPub 20090115287), as cited by applicant.
The resultant combination discloses the elastic wave device of claim 1, as rejected above.
As per claim 3:
	The resultant combination does not disclose:
the IDT electrodes include a second metal film having a higher electrical conductivity than the first metal film; and when a piezoelectric substrate side of the IDT electrodes is defined as a lower side and an opposite side is defined as a higher side, the first metal film is higher than the second metal film.
	Kando discloses:
An IDT for an elastic wave device comprising a first metal layer with a relatively high density comprising one of Pt, Au, Ti, Ag, Cu, or W and a second layer with a relatively low density such as Al, wherein the IDT may comprise alternating layers of the first and second layers, such that the fist metal film is higher than the second metal film.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the IDT electrodes from a plurality of metal layers alternating in high and low density to provide the benefit of IDT electrodes with low electrical resistance through Al layers, and reduced propagation loss through a higher density metal as taught by Kando ([0035-0038]).

	As per claim 4:
	The resultant combination does not disclose:
		a second dielectric film on the first dielectric film.
	Kando discloses in Fig. 2:
A second dielectric film (second medium 12) formed of silicon nitride  located over a first dielectric film (third medium 13) formed of silicon oxide ([0020]) covering IDT electrodes (14) of an elastic wave device.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form a second dielectric film of silicon nitride over the first dielectric film to provide the benefit of trapping vibrational energy of boundary waves, as taught by Kando ([0125]).

	As per claim 7:
	The resultant combination does not disclose:
		the second dielectric film is made of SiN.
	Kando discloses in Fig. 2:
A second dielectric film (second medium 12) formed of silicon nitride  located over a first dielectric film (third medium 13) formed of silicon oxide ([0020]) covering IDT electrodes (14) of an elastic wave device.
	As a consequence of the combination of claim 4, the second dielectric film is made of SiN.
	
	As per claim 8:
	The resultant combination does not disclose the second metal film is made of Al.
	Kando discloses:
An IDT for an elastic wave device comprising a first metal layer with a relatively high density comprising one of Pt, Au, Ti, Ag, Cu, or W and a second layer with a relatively low density such as Al, wherein the IDT may comprise alternating layers of the first and second layers, such that the fist metal film is higher than the second metal film.
	As a consequence of the combination of claim 3, the second metal film is made of Al.

	As per claim 9:
	The resultant combination does not disclose the IDT electrodes include an adhesion layer between the first metal film and the piezoelectric substrate.
	Kando discloses:
The use of a layer of NiCr as an adhesion layer between the IDT electrodes and the piezoelectric substrate ([0170]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a layer of NiCr as an adhesion layer between the IDT electrodes and the piezoelectric substrate to provide the benefit of increased adhesion as taught by Kando ([0170]).
	
	As per claim 10:
	The resultant combination does not disclose the IDT electrodes include an adhesion layer between the first metal film and the piezoelectric substrate.
Kando discloses:
The use of a layer of NiCr as an adhesion layer between the IDT electrodes and the piezoelectric substrate ([0170]).
	As a consequence of the combination of claim 9, the IDT electrodes include an adhesion layer between the first metal film and the piezoelectric substrate.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of limitations of claim 11 a range of values for material thicknesses in combination with specific euler angles of a lithium niobite substrate as well as the other limitations of claim 11. The combination of limitations was not found in the prior art, nor was it deemed to be obvious over the found prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843